Citation Nr: 1521154	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability claimed as sciatic nerve condition.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to September 1999 and May 2005 to September 2006, as well as service with the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, January 2013, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In January 2011, the Veteran was notified of the RO's denial of service connection for PTSD, hearing loss, and tinnitus.  In August 2011, the Veteran requested reconsideration of the denials.  Despite the March 2012 VCAA notice which indicated that the January 2011 RO decision was final, the Board considered the August 2011 request for reconsideration as a notice of disagreement (NOD).  Therefore, the Board will review the issues on a de novo basis.

During the appeal period service connection has been granted for sleep apnea, post traumatic stress disorder (PTSD), traumatic brain injury (TBI), bilateral plantar fasciitis, degenerative changes of the low back, and patellofemoral syndrome of the left knee.  Since the Veteran did not, in response, appeal either the ratings or effective dates assigned for those disabilities, they are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran has been granted service connection for TBI.  The Veteran and representative have since raised arguments that his bilateral hearing loss, tinnitus, and hip disabilities are etiologically related to TBI.  In light of these arguments as well as the addition of service treatment records (STRs) from his second period of service, updated examinations are needed.

The record shows that the RO attempted to obtain records from the Veteran's period of service that dates from May 2005 to September 2006.  However, in August 2010, the RO issued a formal finding of unavailability of STRs from this period of service.  Since then, the Veteran has submitted partial service records including STRs from his second period of service.  The RO should obtain his complete records from his second period of service and associate them with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice that describes the elements necessary to establish service connection for PTSD, hearing loss, and tinnitus.  

2.  Obtain the STRs and personnel records from his second period of active duty service that dates from May 2005 to September 2006, as well as any treatment records associated with his Army Reserve service.

3.  Make arrangements to obtain the Veteran's updated VA and non-VA treatment records that pertain to his claimed disabilities.  All records obtained should be associated with the claims file to include those from the VAMC in Butler, PA (dated since May 2013).

4.  Thereafter, schedule the Veteran for orthopedic VA examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

Provide a diagnosis of any hip disorder found to be present.  If any hip disorder is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hip disorder was caused by a) hurting his back and hip in an April 1999 snowmobile accident; (b) left hip contusion in July 2006; and/or (c) the Veteran's reports of hurting hips in an Improvised Explosive Device (IED) explosion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  The RO should also schedule the Veteran for an audiologic examination to determine whether his hearing loss and tinnitus are related to military to include the reported IED explosion or the service connected TBI.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

As the June 1990 enlistment examination showed pre-existing hearing loss, the examiner should also answer the following questions:

i) Did any diagnosed hearing loss disorder undebatably pre-exist the Veteran's entry into active service (active service was from June 1991 to September 1999 and May 2005 to September 2006)?

ii) If any diagnosed hearing loss disorder undebatably pre-existed entry into active duty, was it aggravated during service, i.e., did it undergo a permanent increase severity? State whether this finding is undebatable

iii) If any diagnosed hearing loss disorder was aggravated by service, was the increase in severity due to the natural progression of the disorder, or was the increase beyond the natural progression of the disorder?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

7.  Finally, readjudicate the claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




